Citation Nr: 1244304	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits, in the amount of $14,482.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from January 1946 to December 1946 and from September 1952 to February 1954. 

This matter comes to the Board of Veterans' (Board) on appeal from an August 2011 decision by the Committee on Waivers and Compromises (Committee) located at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the Veteran's request for waiver of the recovery of an overpayment in the amount of $14,482.00.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The overpayment of VA nonservice-connected pension benefits in the amount of $14,482.00 was not due to the Veteran's fraud, misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of the Veteran.  

3.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran.

4.  Continued recovery of the overpayment will cause the Veteran significant undue hardship.

CONCLUSION OF LAW

The overpayment of VA nonservice-connected pension benefits was not due to fraud, misrepresentation or bad faith of the Veteran and recovery of the overpayment of VA benefits in the amount of $14,482.00 would be against equity and good conscience; therefore, the overpayment is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2012) (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e. Chapter 51).  Therefore, the VCAA and its implementing regulations are not for application in this case.

II.  Factual Background

In a June 2010 claim for VA nonservice-connected pension, the Veteran indicated that his spouse's income was limited to $323.00 per month in SSA benefits and $1538.76 per month in retirement benefits.  He reported that she did not receive any income from wages.  

In a May 2011 report of general information, the RO noted that it had attempted to contact the Veteran concerning his monthly income and expenses for VA pension purposes but was unable to reach him due to his being in a nursing home.  The RO was able to contact his wife who confirmed that she was working and receiving $1,738.66 per month in wages.  She also noted that she had been working since 2005.    

In a June 2011 notice, the RO indicated that it had terminated the Veteran's pension benefits effective May 1, 2010 due to his receiving income in excess of the maximum annual pension rate.  

In a subsequent June 2011 notice, the RO noted that due to the pension benefits being terminated effective April 2010, the Veteran had been paid $14,482.00 more than he was entitled to receive.  Consequently, he was indebted to VA in that amount.

In a July 2011 financial status report, the Veteran indicated that his monthly income was $653.00 per month and that his spouse's monthly income was $3541.42 per month for a total income of $4194.00 per month.  Their total expenses were $3,865.00.  Thus, the couple's total monthly income exceeded their total monthly expenses by $329.42.  

In a July 2011 statement, the Veteran requested waiver of the debt.  He noted that his wife had filed for bankruptcy and that he was unable to repay the debt.  

In an August 2011 VA e-mail communication, a VA Debt Management Center (DMC) employee noted that a search had shown that an active bankruptcy had been found for the Veteran's wife.

In a notice of disagreement received in October 2011, the Veteran reported that he had not known that his wife had gone to work without notifying VA.  He indicated that his sole income was $653.00 per month in SSA benefits and his wife did not contribute to his cost of living expenses at the nursing home, which were $1644.00 per month.  As a result, he now owed the Veteran's Home over $14,000.00.  He indicated that he was in jeopardy of being evicted from the home for non-payment.  

In a November 2011 statement, the Veteran requested that his VA pension at the aid and attendance rate be reinstated due to loss of income.  

In a December 2011VA pension eligibility verification report (EVR), the Veteran noted that his wife had stopped working.  Therefore, the couple's income had decreased substantially but they were still paying the same amounts in Medicare and nursing home fees.   

On a December 2011 VA nursing home information form, the administrator of the Northwest Louisiana War Veteran's Home indicated that the Veteran was admitted to the nursing home on April 6, 2010.  He was currently responsible for $1644.00 per month in payments to the home for his care and housing.  Beginning on January 1, 2012, the monthly payment was going to rise to $1703.00.  

On his December 2011 Form 9, the Veteran indicated that he owed the Veteran's home $18,866.29.  He attached a billing statement from the home for the time frame from May 2007 to December 2011, which appeared to indicate that he owed this amount due to unpaid balances that predominantly began accruing since April 2010.  

In a March 2012 decision, the RO again granted entitlement to non-service connected pension at the aid and attendance rate.  The Veteran's monthly benefit was found to be $1,102.00 per month effective December 1, 2011 and $1,109.00 per month effective February 1, 2012 due to an income adjustment.  

III.  Law and Regulations

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  See 38 C.F.R. § 1.956(a).

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's right of debt recovery.  38 C.F.R. 
§ 1.965(a).  The elements for consideration are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Id. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

The overpayment to the Veteran was validly created because he received VA pension benefits to which he was not entitled due to the excessive amount of income received by him and his spouse.  See 38 C.F.R. § 1.962.  Fraud, misrepresentation or bad faith have not been shown, however.  Consequently, the Board may determine whether waiver of the debt is appropriate.  38 U.S.C.A. § 5302(a).    

The Veteran was solely at fault for creation of the debt as he quite simply gave VA incorrect information concerning his spouse's employment status.  Also, recovering the overpaid benefits would not defeat the purpose of the VA pension program.  Notably, VA would simply be recovering payments made during a time frame when the Veteran and his spouse were receiving sufficient income to take care of their basic needs and were not eligible to receive the pension payments.  Additionally, as the Veteran was not entitled to receive these payments, he was unjustly enriched.  Further, reliance on the overpaid VA benefits was not shown to result in relinquishment of a valuable right or incurrence of a specific legal obligation.  38 C.F.R. § 1.965(a).

The Veteran has submitted evidence, which appears to indicate that he is already indebted to his Veteran's care home in an amount in excess of 18,000.00, however.  Also, as his spouse is apparently no longer working, the couple's monthly income has decreased by approximately $1700.00, an amount which is only partially offset by the Veteran's current VA pension payment of approximately $1,100.00 per month.  Consequently, based on the couples' prior financial reporting, their monthly expenses may now be greater than their monthly income.  Additionally, as the Veteran is already 85 years old, lives in a nursing home and is not shown to have any significant assets, he does not have the capacity for receiving any additional income other than what he already receives from VA, SSA and from his spouse.  For all of these reasons, the evidence reasonably indicates that current collection of the debt would result in significant undue hardship to the Veteran.  Id.

In sum, although the Veteran was solely at fault in creating the overpayment and was unjustly enriched, and although collection of the overpayment does not defeat the purpose of the VA pension benefit, these factors are at least evenly balanced by the undue hardship that will result to the Veteran if the debt is collected.  Accordingly, affording the Veteran the benefit of the doubt, collection of the debt is against equity and good conscience and the overpayment is waived.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 1.965(a).
 
    
ORDER

Waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $14,482.00 is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


